Citation Nr: 1759219	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  09-37 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, claimed as a gallbladder disorder, post-surgical removal.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1981 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2007 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board, by Remand dated July 2017, construed the Veteran's claim more broadly as a claim for service connection for a gastrointestinal disorder and remanded it for development. 

The Board further notes that the Veteran had initially requested a hearing; however, he was living overseas at the time and was notified by letter, dated November 2014, that the Board does not perform overseas hearings.  He subsequently withdrew his hearing request.  It appears that the Veteran has relocated back to the U.S., and should he desire to have a hearing with the Board he should notify the RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

VA has a duty to assist the Veteran in developing this claim.  This includes assisting him in the procurement of relevant records, including his pertinent post-service private and Federal treatment records.  This duty to assist also includes providing an examination for a medical opinion when needed to help decide the claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

Private Treatment Records
The Veteran reported that his gallbladder was removed at Eschenbach Hospital in Germany and he received treatment at Hanau City Medical Center in Germany.  The RO has made no attempt to obtain these records.  Such records appear to have important probative value in helping the Veteran develop his claim.

The RO must make reasonable attempts to obtain complete copies of these private treatment records, and notify the Veteran accordingly.  See 38 C.F.R. § 3.159(e) (2017).  All records in German must be translated prior to association with the claim file. 

Federal Records
The record reflects that the Veteran received post-service treatment for gastrointestinal issues at U.S. Army Hospitals in Grafenwohr and Landstuhl, Germany, as well as, more recent treatment at Dwight David Eisenhower Army Medical Center in Fort Gordon, Georgia.  Additionally, as a military retiree, the Veteran participated in TRICARE, which is a Federal program operated by the Department of Defense.  The RO has made no attempt to obtain these Federal records.  

The RO must obtain these Federal records and associate them with the file.  See 38 C.F.R. § 3.159(e) (2017).  Any records in German must be translated prior to association with the claim file. 

August 2017 VA Examination
Remand is necessary to obtain a new VA examination and opinion regarding the etiology of the Veteran's claimed conditions.  The VA examiner's report is lacking because, as indicated by statements in his report, he would have benefited from having complete copies of certain medical records available to him in order to reach more fully informed conclusions.  Additionally, the report fails to provide a fully articulated rationale behind the medical conclusions reached regarding the etiology of the Veteran's claimed conditions, whether that be in service or one year following service.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that it is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (U.S. 2008) (most probative value of a medical opinion comes from its reasoning).  It is unclear from the VA examiner's report how certain gastrointestinal complaints in the Veteran's service treatment records and his contentions that those symptoms have continued since service do or do not relate to the Veteran's current diagnosed gastrointestinal disabilities. In particular in 1997, the Veteran reported sharp, right-side abdominal pain, bloating, and diarrhea.  Further, with regard to the Veteran's diagnosed diverticular disease, the examiner concluded that the available records do not specify the cause for the disease and without more specific information, it is only via speculation that a direct link to service is possible.  This opinion is ambiguous and unresponsive and is therefore incomplete.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Lastly, the examiner failed to address whether any of the Veteran's current gastrointestinal disabilities are a residual of his gall bladder removal in service.  Thus, the Board finds that a new VA examination and opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide a signed release of information for all medical records from:
-  Eschenbach Hospital in Germany
-  Hanau City Medical Center in Germany

Send these German medical providers both an English and a German version of a request for all medical records for this Veteran.  Upon receipt of all of the aforementioned medical records, translate them into English and associate them with the claim file.  In the alternative, the Veteran may obtain and submit copies of these records.  

2.  Obtain all records from the following Federal providers:
-  U.S. Army Hospital and/or Medical Clinic in Grafenwohr, Germany
-  U.S. Army Hospital and/or Medical Clinic in Landstuhl, Germany
-  Dwight David Eisenhower Army Medical Center in Fort Gordon, Georgia
-  TRICARE

Upon receipt of all of the aforementioned records, translate any foreign records into English (if not already done so) and associate them with the claim file.

3. After associating the aforementioned records with the claim file, including any translations, schedule the Veteran for an examination, by a physician with the appropriate experience and who has not previously examined the Veteran to provide an opinion as to the nature and etiology of any diagnosed gastrointestinal disorder, to include, but not limited to acute cholecystitis with cholelithiasis, GERD, and diverticular disease.  (Please note, that there is no need for an etiology opinion for hemorrhoids as the Veteran is already service connected for this condition.)  In particular, the Board points the examiner's attention to the Veteran's service treatment records from 1997, reflecting reports of sharp, right-side abdominal pain, bloating, and diarrhea.
 
The examiner is requested to opine whether it is at least as likely as not (50 percent or great probability) that any currently diagnosed gastrointestinal disorder had its onset in or is otherwise related to service, to include as a residual of the Veteran's gall bladder removal in service.  The examiner must consider the Veteran's contentions that the symptoms he had in service prior to gall bladder removal were not alleviated post-gall bladder removal and have continued thereafter.

In providing this opinion, the examiner must reconcile his or her opinion with that of the August 2017 VA medical opinion..

The examiner must provide a complete rationale for all opinions reached.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must be clear that such an opinion is not procurable based on a lack of knowledge among the "medical community at large" and not merely on a lack of expertise, insufficient information, or unprocured testing on the part of the specific examiner. 

4.  After ensuring compliance with the above, readjudicate the claim.   If the benefit sought remains denied, issue a supplemental statement of the case.  Then return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


